Citation Nr: 1126383	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-29 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to December 1988.  He also served with the Army National Guard with active duty from September 2005 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In November 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Wichita, Kansas RO.  A transcript of the hearing is of record.

In April 2010, the Board reopened the claim of entitlement to service connection for a back disorder and remanded the matter to the RO to provide the Veteran with a VA examination and opinion.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim (as reflected in the September 2010 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current back disorder is not related to the Veteran's active military service from March 1988 to December 1988.

2.  The Veteran was not provided with an entrance examination for his active military service from September 2005 to August 2006 and the October 2005 pre-deployment assessment form did not note a back disorder.

3.  Clear and unmistakable evidence demonstrates that the Veteran's back disorder existed prior to active military service between September 2005 and August 2006.

4.  Clear and unmistakable evidence demonstrates that the Veteran's back disorder did not permanently increase in severity during active military service between September 2005 and August 2006.
 

CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by the Veteran's active military service.   38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304(b), 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that an October 2006 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for a back disorder.  The Veteran was notified of how VA will determine the disability rating and effective date if his claim is granted.  The letter also requested that the Veteran to provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, VA examinations dated in August 2007 and April 2010, lay statements from the Veteran and his spouse and a transcript of the November 2009 Board hearing.  

The August 2007 and April 2010 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The examiners discussed the relevant evidence of record.  Following the above, the examiners provided a diagnosis and a nexus opinion, which appears to be based on the evidence of record.  As such, the Board finds the August 2007 and April 2010 VA examinations are adequate for rating purposes.  

In addition, as noted in the Introduction, this claim was previously remanded in April 2010 in order to provide the Veteran with another VA examination and opinion.  The record contains an April 2010 VA examination report that answers the questions raised by the Board and it was supported by an explanation.  Accordingly, the Board finds that there has been substantial compliance with the April 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the claims file contains the Veteran's and his spouse's statements and testimony in support of his claim.  The Veteran has not identified and the record does not otherwise indicate any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Service Connection 

The Veteran filed a claim for a back injury in September 2006.  He contends that his current back disorder is related to the back injury that occurred in May 2006 during active military service.  The Board observes that in prior claims for a back disorder he claimed that it was related to his active military service between March 1988 and December 1988.  However, during the November 2009 Board hearing, the Veteran testified that he did not have any problems with his back in 1988.  Nonetheless, the Board will consider whether the Veteran's claimed back disorder is related to either period of active military service.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board observes that the VA examiner in April 2010 diagnosed the Veteran with status post laminectomy with fusion, lumbar hardware intact with residual decreased range of motion and nondeforming, nonrestrictive scar.  VA treatment records also show a diagnosis of spina bifida and degenerative changes of the lumbar spine.  Thus, there is medical evidence of a current diagnosis of a back disorder.  

Regarding the issue of whether the Veteran's back disorder is related to the Veteran's active military service between March 1988 and December 1988, the Board observes that the Veteran's service treatment records do not show any complaints of or treatment for a low back disorder.  Furthermore, the Veteran's October 1988 physical fitness examination reveals that the Veteran's spine was evaluated as normal.  

During a June 1989 VA orthopedic examination, the Veteran reported that he felt fine above the waist and his low back and buttock areas were okay.  The Veteran also denied having back pain in an April 1993 VA examination.  The first evidence of a back problem was the Veteran's service connection claim for a lower back disorder in July 1993.  The first medical evidence of any complaints of a back problem was from a November 1993 VA treatment record that shows the Veteran reported that he fell down fifteen to twenty steps in October 1993.  He complained of low back pain that radiated to his bilateral hips.  He was diagnosed with back pain with probable impingement at the L4-L5 with radiculopathy.  A January 1994 VA treatment record reveals that the Veteran was diagnosed with L4-L5 herniated nucleus pulposus and he underwent an L4-L5 discectomy.  VA treatment records also indicate that the Veteran sought treatment for low back pain between 2001 and 2005.                                                   

In April 2010, the Veteran underwent a VA examination for his lumbar spine.  After reviewing the claims file and physically evaluating the Veteran, the examiner provided the opinion that the Veteran's lumbar spine disorder is not caused by or the result of or etiologically related to the Veteran's active military service from March 1988 to December 1988.  She explained that there is no evidence in the records of a chronic lumbar spine condition in the 1988 service treatment records to include the October 1988 separation examination and medical history.  She also noted that the records are silent for back complaints until a November 1993 VA emergency room note.  The Board concludes that this opinion is highly probative and persuasive as the examiner reviewed the Veteran's claims file including his service treatment records and provided a clear rationale for her conclusion based on the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board also finds it persuasive that the record does not contain any competent medical evidence or opinion that would indicate the Veteran's lumbar spine disorders are related to his active military service between March 1988 and December 1988.

The Board notes that the record contains lay evidence from the Veteran that he injured his back during military service in 1988.  See July 1993 claim.  The Veteran is competent to report symptoms of low back pain and the onset of such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Nonetheless, the Board finds that the Veteran's assertion that he injured his back in service or that his back pain began during service is not credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).   In this regard, the Veteran's statements conflict with other information provided by the Veteran and the medical evidence of record.  The Veteran specifically denied having or ever had recurrent back pain as part of his evaluation for separation in the October 1988 Report of Medical History form.  He also indicated that his back was okay and he denied having back pain during VA examinations dated in June 1989 and April 1993.  The Veteran also testified in November 2009 that he did not have any problems with his back in 1988.  Furthermore, the Veteran's statements are inconsistent with the objective evidence of record.   The medical records do not show any treatment for a back problem until November 1993 after the Veteran had fallen down fifteen to twenty steps.  The first medical evidence of a diagnosed back disorder was in January 1994 when he was diagnosed with herniated nucleus pulposus.  In light of the foregoing, the Board finds that the Veteran's statements are not credible and it is unable to afford any probative value to his statements that he injured his back in service and that his back pain began in service.

With respect to whether the Veteran's back disorder is related to the Veteran's active military service from September 2005 to August 2006, the Board observes the evidence of record clearly shows that the Veteran's current back disorder existed prior that period of active military service.  VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2010), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

In essence, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. (2010)

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2010); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

The Board notes that clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  A situation is debatable where the facts are such that strong points can be made for both sides of a dispute.  See WEBSTER'S NEW WORLD DICTIONARY 355 (3rd College Ed.1988) (defining "debatable" as "lending itself to formal debate; having strong points on both sides").  Accordingly, a situation is undebatable when only one side of a dispute possesses strong facts or points of support.  Id. at 1450 (defining "un" as "not, lack of, the opposite of").

The Board observes that the Veteran was serving on inactive duty in the Army National Guard when he was called up to perform active duty in September 2005.  A pre-deployment health assessment form dated in October 2005 did not evaluate the Veteran's lumbar spine nor ask the Veteran if he has had a medical history of a lumbar spine disorder.  In this case, the Veteran was not provided with a traditional induction examination to rebut the presumption of soundness.  See 38 C.F.R. § 3.304(b) (2010); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (the presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected).  

Nonetheless, there is clear and unmistakable evidence that the Veteran's low back disorder existed prior to active military service that began in September 2005.  As discussed above, the medical evidence of record documents treatment for low back pain and that he was diagnosed with a L4-L5 herniated nucleus pulposus prior to his second tour of active duty service.  See VA treatment records dated in November 1993 and January 1994.  He underwent an L4-L5 discectemy in January 1994.  See January 1994 VA treatment record.  X-rays and an MRI conducted in July 2003 show that the Veteran had degenerative changes of L5-S1 and L4-L5 and spina bifida at L5.  A neurosurgeon interpreted the July 2003 X-rays noting that the X-rays were essentially negative except for spina bifida occulta at L5-S1and that the MRI shows a small left sided disc or scar at the L4-5 level.  An August 2007 VA opinion asserts that the record establishes that the Veteran's low back disorder of low back pain with radiculopathy of the bilateral lower extremities existed since 1993 with L4-L5 laminectomies in January 1994.  There were continued complaints of low back pain throughout the record as well as radiculopathy in the bilateral lower extremities.  Furthermore, a VA examiner in April 2010 determined that the Veteran's low back disorder was significantly present prior to active military service between September 2005 and August 2006 as there are multiple medical records with respect to the Veteran's lumbar spine at the VA from 1993 to just prior to the Veteran's second active military service.  The Board also finds it persuasive that there is no competent or credible medical evidence that indicates the Veteran's current back disorder did not exist prior to active military service from September 2005 and August 2006.  Based on the foregoing, the medical evidence of record shows that there is clear and convincing evidence that the Veteran's low back disorder existed prior to the Veteran's active military service between September 2005 and August 2006.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

In light of the foregoing, the Board now turns to the requirement that VA must show by clear and unmistakable evidence that the Veteran's back disorder was not aggravated by service, in order to fully rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   The Board observes that the Veteran's service treatment records show that in June 2006 the Veteran complained of low back pain for two weeks that began after lifting heavy objects.  A June 2006 service treatment record reveals that the Veteran reported that his low back pain had improved since leaving Iraq and being discharged of heavy work.  Range of motion was within normal limits.  He was diagnosed with resolving lower back strain.  A June 2006 report of medical history shows that the Veteran reported he has had or has now recurrent back pain or back problems and numbness or tingling.  The Veteran reported that he has had back surgery and he has pain in his lower back that causes his leg to go numb.  The clinician noted that the Veteran's has had low back pain off and on for approximately 10 years.  Physical examination revealed no evidence of trauma.  However, there was evidence of surgical L4-5 fusion and the Veteran was positive for radiculopathy of the right mid leg.  The Veteran was not placed on profile for his low back strain in service.  A May 2006 medical examination shows that the Veteran's spine was evaluated as normal.  The physician indicated that the Veteran's back had full range of motion.  

Although there is evidence of an in-service back injury during active military service between September 2005 and August 2006, the claims file contains two medical opinions that assert the Veteran's back disorder was not aggravated by military service.  In this regard, a VA examiner in August 2007 concluded that the Veteran's back condition was not aggravated by the May 2006 incident while in service.  He explained that he has great suspicion that the Veteran was malingering during service based on the dramatic change in reported history which occurred with the Veteran's efforts to be discharged from the military and the following evaluations conducted in July and August 2006.  The examiner observed that the Veteran has congenital problems with his lumbar spine and a long occupational history independent of service to explain the current condition of his lumbar spine.  The examiner also determined that the condition of the lumbar spine in the medical records does not match the Veteran's reported symptoms and would not lend to a conclusion that there was permanent aggravation in service.  He further noted that the back condition in service was a minor acute problem, which resolved.  The April 2010 VA examiner provided the opinion that the Veteran's pres-existing back disorder was not permanently aggravated beyond normal progression during active military service between September 2005 and September 2006.  The examiner noted that the Veteran's service treatment records show that the Veteran complained of low back pain after carrying tables and water in May 2006.  The Veteran was diagnosed with a back sprain that was resolving.  The examiner determined that the MRI results of the lumbar spine in July 2006 are not greatly different from the MRI in 2001.  She also noted that there was no medical evidence of aggravation of the pre-existing back disorder in service or within one year of service.  The examiner observed that the Veteran underwent re-expoloration of the lumbar spine with hardware placement in May 2008; however, she asserted that this was a culmination of primary care and neurosurgical visits and discussions since 2001.  Based on the evidence of the record, the examiner concluded that there is no evidence of the Veteran's pre-existing back disorder being permanently aggravated beyond normal progression during active military service between September 2005 and August 2006.  Thus, the Board concludes that there is clear and unmistakable evidence that the Veteran's back disorder did not increase in severity during the Veteran's service, and that any later increase in severity was due to the natural progression of the Veteran's pre-existing disorder.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

During the Board hearing, the Veteran testified that he reinjured his back in 2006, which made his back problems worse.  Hearing Transcript at 15.  The Board notes that the Veteran is competent to report that he has had an increase in back pain since the injury in service.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).   However, lay assertions regarding medical matters such as an opinion whether any increase in back disability is related to an injury in service has no probative value because lay persons are not competent to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current back disability and the back strain that occurred during military service.   As discussed above, the only competent medical evidence of record asserts that the Veteran's current back disorder was not permanently aggravated by the Veteran's active military service between September 2005 and August 2006.    

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's current back disorder is not related to the Veteran's active military service between March 1988 and December 1988.  Furthermore, there is clear and unmistakable evidence that the Veteran's current back disorder pre-existed the Veteran's active military service from September 2005 to August 2006 and it did not permanently increase in severity during active military service between September 2005 and August 2006.  Therefore, the Veteran's claim of entitlement to service connection for back disorder is not warranted.


ORDER

Entitlement to service connection for a back disorder is denied




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


